Citation Nr: 1340391	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-34 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left eye disorder secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Although originally developed as a claim for service connection for PTSD, given the January 2011 VA examiner's diagnosis of an adjustment disorder as well as the Veteran's subsequent November 2011 and December 2012 requests to expand his PTSD claim to include the adjustment disorder, the Board has recharacterized this issue as listed on the cover page of this remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the left eye disorder claim, the Veteran was examined for VA purposes in April 2012.  The examiner, however, did not discuss whether the Veteran's service connected diabetes aggravated the eye disability, and did not fully explain for purposes of lay understanding, why the Veteran's diabetes would not be considered to have caused the retinal vein occlusion, when it is a recognized risk factor for that condition.  Accordingly, further opinion is necessary.  

With respect to the psychiatric disorder claim, the Veteran advised in December 2012, and again in March 2013, he was in receipt of treatment at the St. Louis Vet Center.  These records should be sought.  

Likewise, any further records of relevant treatment as may have occurred simply by the passage of time should be sought.  This would include any report of an MRI that was contemplated at the time of the April 2012 eye examination.   

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-April 2012 treatment records from the St. Louis VA Medical Center as relating to psychiatric treatment and left eye treatment, including a copy of any May 2012 MRI report.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's treatment records from the St. Louis VetCenter.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty and of any psychiatric symptoms in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After undertaking the above development to the extent possible, obtain an addendum to the April 2012 VA eye examination by the same examiner or another qualified examiner.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims folder, the examiner should respond to the following:

	a.) Is it at least as likely as not that the Veteran's service connected diabetes aggravated (permanently worsened) any left eye disability?

	b.) Clarify the April 2012 statement that one of the risk factors for the retinal vein occlusion that was responsible for the loss of vision in the Veteran's left eye was diabetes, but that diabetes does not cause retinal vein occlusion.  In doing so, a discussion of the role diabetes plays in the production of the blood clots that apparently produce the occlusion would be helpful.  

The reasons for the conclusions offered should be explained. 

If it is necessary to examine the Veteran to provide the requested opinions, that should be arranged.  

If the examiner cannot provide the requested opinion, without resort to speculation, that conclusion also should be explained.  

5.  After undertaking any further development as may become indicated upon review of the additional evidence obtained, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



